Citation Nr: 1706337	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.   

2.  Entitlement to an effective date earlier than May 14, 2012 for the award of service connection for tinnitus.  

3.  Entitlement to a disability evaluation in excess of 10 percent for open angle glaucoma, right eye, with history of branch vein occlusion.  

4.  Entitlement to an effective date earlier than December 10, 2008 for the assignment of a 10 percent rating to the open angle glaucoma of the right eye.

5.  Entitlement to an increased compensable disability evaluation for allergic rhinitis/sinusitis.  

6.  Entitlement to service connection for alternating esotropia.

7.  Entitlement to service connection for diplopia.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for gastroesophageal reflux disease.  

11.  Entitlement to service connection for the residuals of prostate cancer.

12.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to December 1997 with five years, ten months, and seventeen days of prior unverified active service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in January 2017.  A Board hearing has not been scheduled and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2016). 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  As the RO schedules Board video conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


